Detailed Action

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 2, 2021 has been entered.
 
Response to Arguments

Applicant’s arguments with respect to claim(s) 15, 22 and 33 has/have been considered but are moot in view of new ground(s) of rejection necessitated by the amendments.

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the adapter case having a first end that includes a first half with a first maximum width that is shorter that a second maximum width of a second half of the first end claimed in claim 33 must be shown or the feature(s) canceled from the claim(s). Also, the first opening including a third half with a third maximum width in the first direction and a fourth half with a fourth maximum width in the first direction, the third maximum width being shorter than the fourth maximum width, the first maximum width corresponding to the third maximum width, the second maximum width corresponding to the fourth maximum width claimed in claim 33 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 33 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

In regards to claim 33, the claim recites in part “the first end including a first half with a first maximum width in a first direction and a second half with a second maximum width in the first direction, the first maximum width being shorter than the second maximum width”, and  it also recites  “the first opening including a third half with a third maximum width in the first direction and a fourth half with a fourth maximum width in the first direction, the third maximum width being shorter than the fourth maximum width, 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 31-32 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In regards to claims 31 and 32, each of the claims recite in line 2 “the second part protruding outwardly of the first part”. It is unclear if recited “the second part” is referring to the second part of the inner perimeter or the second part of the outer perimeter. Also, it is unclear if recited “the first part” is referring to the first part of the inner perimeter or the first part of the outer perimeter. For this reason, the claims are indefinite.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 15-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furui et al. (US-9,537,335) in view of Roberts et al. (US-9,858,231), Chung (US-2017/0208669) and MacDougall et al. (US-9,318,856).

In regards to claim 15, Furui teaches a working machine comprising a motor, an outer surface and a communication adapter that can be detachably connected to the working machine [fig. 1C elements 32 (working machine with a motor and outer surface) and 70 (communication adapter)].
Furui does not teach that the working machine comprises an adapter housing portion having an opening provided on the outer surface and being configured to accommodate the communication adapter.
On the other hand, Roberts teaches that a device comprising a detachable communication adapter can comprise an adapter housing portion having an opening provided on the outer surface and being configured to accommodate the communication adapter that is detachable through the opening [fig. 1A (communication adapter), fig. 6A elements 604 (opening on the outer surface) and 602 (communication adapter), fig. 6B 
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Roberts’ teachings of having an adapter housing portion in the working machine and of the adapter having a case with a first end and a module substrate in the machine taught by Furui because it will permit the working machine to further protect the adapter with its housing and also accommodate the adapter without a change of the outer surface of the working machine.
The combination of Furui and Roberts further teaches that the working machine and the module substrate each comprise a connector in order to permit connection with each other, wherein the connector of the working machine is provided in the adapter housing portion, is configured to attach to the communication adapter and has a connector housing [see Furui fig. 1 elements 74 and 75, see Roberts fig. 1A, fig. 6A, col. 5 L. 30-35]. Also, the combination teaches that the connector housing includes a first opening, wherein the first opening is an insertion opening for the communication adapter and including an inner perimeter wall that has an inner edge formed in a non-point symmetrical shape and that corresponds to the outer perimeter wall [see Roberts fig. 6A element 604]. However, the combination does not teach that the connector of the 
On the other hand, Chung teaches connectors to permit connection between a device and a communication adapter [fig. 1-2]. Chung further teaches that the communication adapter comprises a module substrate having a leading end that protrudes from the first end, the leading end having a first and a second surface, and the first and second surfaces together forming a first and a second insertion pieces [fig. 7 element 410, fig. 8]. Also, Chung teaches that the first and second insertion pieces are separated away from each other [fig. 7 element 410, fig. 8, par. 0106]. Furthermore, Chung teaches that the first insertion piece includes a first contact on the first surface and the second insertion piece includes a third contact on the first surface [fig. 8 elements 4111 and 4114, par. 0125-0127]. Chung further teaches that the device comprises a connector to receive the contacts of the first surfaces [fig. 2 element 311, par. 0066, par. 0067]. This teaching means that the connector housing will include a slot that receives the first and second insertion pieces, a first terminal configured to be electrically coupled to the first contact and a third terminal configured to be electrically coupled to the third contact.
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Chung’s teachings of using connectors having leading ends and terminals to connect the communication adapter in the working machine taught by the combination because those type of connectors provide reliable and easy connection between devices.

On the other hand, MacDougall teaches that insertion pieces can have contacts on the second surface one for each contact on the first surface [fig 15 elements 15115 and 1525, fig. 5D, col. 5 L. 31-33, col. 6 L. 4-6]. Also, MacDougall teaches that the connector includes a first plurality of terminals each configured to electrically couple to one of the contacts on the first surface and a second plurality of terminals each configured to electrically couple to one of the contacts on the second surface [fig. 2, fig. 3, fig. 8B elements 251 and 252].   
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use MacDougall’s teachings of including contacts on the second surface of the insertion pieces and terminals to electrically couple to the contacts on the second surface in the connectors taught by the combination because they will provide more connection points between the adapter and the machine thereby proving more communication channels between the adapter and the machine.
The combination of Furui, Roberts, Chung and MacDougall teaches that the leading end comprises a first and a second insertion pieces [see Chung fig. 7 and 8] and that contacts can be provided on the second surface of the insertion pieces one for each contact on the first surface [see MacDougall fig 15 elements 15115 and 1525, fig. 

In regards to claims 16, 17 and 29, the combination Furui, Roberts, Chung and MacDougall, as applied in claim 15 above, further teaches that the adapter’s connector comprises a partition to separate each insertion piece and that the connector is built so 

In regards to claim 18, the combination of Furui, Roberts, Chung and MacDougall, as applied in claim 15 above, further teaches that the first terminal is configured to be brought in contact with the first contact in response to the communication adapter accommodated in the adapter housing portion, that -3-Application No. 16/819,678the second terminal is configured to be brought in contact with the second contact in response to the communication adapter accommodated in the adapter housing portion, that the third terminal is configured to be brought in contact with the third contact in response to the communication adapter accommodated in the adapter housing portion, and that the fourth terminal is configured to be brought in contact with the fourth contact in response to the communication adapter accommodated in the adapter housing portion [see MacDougall fig. 3 elements 2514 and 2524].

In regards to claim 19, the combination of Furui, Roberts, Chung and MacDougall, as applied in claim 15 above, further teaches that the first terminal and the second terminal are configured to be closer to each other in response to the communication adapter not being accommodated in the adapter housing portion, and that the third terminal and the fourth terminal are configured to be closer to each other in response to the communication adapter not being accommodated in the adapter housing portion [see MacDougall comparing figs. 2 and 3 elements 2514 and 2524]. 

In regards to claim 20, the combination of Furui, Roberts, Chung and MacDougall, as applied in claim 15 above, further teaches that the connector housing comprises a second opening, wherein the second opening faces the first opening, and wherein the connector includes a bottom sealing plate configured to seal the second opening [see MacDougall fig. 8A rear part of element 231 (second opening) and element 23 at the top of the page (sealing plate)].  
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Chen’s teachings of including a second opening and a sealing plate in the connector taught by the combination because those elements will permit to protect the interior of the working machine from the outside environment where the connector is exposed.

In regards to claim 21, the combination of Furui, Roberts, Chung and MacDougall, as applied in claim 20 above, further teaches the terminals are connected to leads and that the sealing place comprises notches to couple the leads with the 

In regards to claim 22, the combination of Furui, Roberts, Chung and MacDougall, as shown in claim 15 above, teaches the claimed limitations. Therefore, the combination also teaches the claimed communication adapter attachment device.

In regards to claims 23, 24 and 30, the combination of Furui, Roberts, Chung and MacDougall, as shown in claims 16, 17 and 29 above, teaches the claimed limitations.

In regards to claim 25, the combination of Furui, Roberts, Chung and MacDougall, as shown in claim 18 above, teaches the claimed limitations.

In regards to claim 26, the combination of Furui, Roberts, Chung and MacDougall, as shown in claim 19 above, teaches the claimed limitations.

In regards to claim 27, the combination of Furui, Roberts, Chung and MacDougall, as shown in claim 20 above, teaches the claimed limitations.

In regards to claim 28, the combination of Furui, Roberts, Chung and MacDougall, as shown in claim 21 above, teaches the claimed limitations.

In regards to claims 31 and 32, the combination of Furui, Roberts, Chung and MacDougall, as applied in claims 15 and 22 above, further teaches that the communication adapter and the slot can be built with different dimensions and/or shapes [see Roberts fig. 1A, fig. 4]. The combination does not explicitly teach that the inner perimeter wall and the outer perimeter wall each include a first part and a second part, the second part protruding outwardly of the first part. However, one of ordinary skill in the art, before the effective filling date of the claimed invention, would have modified the outer and inner perimeters to have the claimed shape because it is clear from the combination’s teachings that the shape of the inner and outer perimeters does not change the functionality of the components and the claimed shape further provides a secure connection between the adapter and the machine.    

In regards to claim 33, the combination of Furui, Roberts, Chung and MacDougall, as shown in claim 15 above, teaches the claimed limitations. Therefore, the combination also teaches the claimed communication adapter attachment device.
Furthermore, the combination teaches that the communication adapter and the first opening can be built with different dimensions and/or shapes [see Roberts fig. 1A, 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/FRANKLIN D BALSECA/Examiner, Art Unit 2685